Citation Nr: 0318777	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary 
atherosclerotic heart disease.

2.  Entitlement to an increased (compensable) rating for 
residuals of adenocarcinoma of the prostate, status post 
prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from August 1950 to October 
1980.

This appeal is from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The rating decision issued prior to enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) in November 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although the 
RO mailed the veteran a letter in March 2001 that discharged 
VA's duty to notify the veteran of information and evidence 
necessary to prosecute the service connection claim at issue 
in this appeal, see 38 C.F.R. § 3.159(b) (2002), the letter 
was silent about and did not constitute the requisite notice 
regarding the increased rating claim.  The RO must discharge 
VA's notice obligations under the VCAA regarding the claim 
for increased rating for status post-operative prostate 
cancer.

The veteran served 30 continuous years in the Army.  The 
service medical records in the claims file begin in 1957.  
Nothing in the veteran's claims file shows VA discharged its 
obligation under the VCAA to persist in efforts to obtain 
government records until there is reason to conclude the 
records do not exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2) (2002).

The veteran has not had a VA cardiovascular examination in 
conjunction with his service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service medical 
records from August 1950 to 1957.  If the 
records are not on file at National 
Personnel Records Center (NPRC), seek 
them at any other alternative location.  
Document the actions taken to obtain the 
records and the responses.  If it is 
determined that further action to obtain 
the records is futile, memorialize that 
determination for the record.

2.  Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a compensable rating for 
residuals of prostatectomy consistent 
with 38 C.F.R. § 3.159(b) (2002), and 
perform any development indicated 
consistent with 38 C.F.R. § 3.159(c) 
(2002).

3.  Schedule the veteran for a cardiac 
examination to diagnose current 
cardiovascular pathology.  Provide the 
examiner with the claims file.  Request 
the examiner to review the service 
medical records, noting the July 1972 EKG 
finding of primary AV block, the 
subsequent negative EKG reports, the 
September 1997 St. Thomas Hospital 
reports of acute anterior MI, and all 
other records pertinent to the veteran's 
cardiovascular health.  Request the 
examiner to provide an opinion whether it 
is at least as likely as not that the 
veteran had cardiovascular disease in 
service.

4.  Readjudicate the claims on appeal.  
If any part remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




